Title: From James Madison to Thomas Jefferson, [16 September] 1793
From: Madison, James
To: Jefferson, Thomas


[16 September 1793]
The want of oppy. has left me in debt for 3 favors those of Aug. 18. 25. & Sepr. 8th. which I now acknowledge by one which is too precarious for any thing confidential. I have long been uneasy for your health amidts [sic] the vapors of the Schuylkil. The new & more alarming danger has made me particularly anxious that you were out of the sphere of it. I cannot altogether condemn your unwillingness to retire from your post under the circumstances you describe; but if your stay be as unessential as I conceive it to be rendered by the absence of the P. and the fever does not abate, I pray you not to sacrifice too much to motives which others do not feel. As I intimated in my last, my time has been totally diverted from my object. I have scarcely been able to turn it even in my thoughts. It is probable therefore tha⟨t⟩ you will not hear further from me in relation to it before you leave P. In fact the temper of the present moment & the uncertainty ⟨of m⟩any things seems to advise a postponement if nothing more. All the liberties you have taken will I am sure be approved. I have neglected hitherto to comply with your request as to a rotation farm. In the main it appears to be judicious & unobjectionable. Of this opin⟨ion⟩ are those with whom I have conferred. One or two alterations not very material occurred; but as they may be doubtful, & if proper, can be made at any time, I do not now trouble you with them. I have tried the patent plow amended by fixing the Colter in the usual way. It succeeds perfectly, and I think forms the plow best suited to its object. I am happy at the arrival of your Threshing Model. What will be about the cost of the Machine? Will it be removeabl⟨e⟩ from one to another part of an extensive farm? Adieu. Yrs. always & affy.
The other Newspapers in my next.
